Citation Nr: 0832347	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  06-07 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to a higher initial rating for service-connected 
degenerative disc disease L5-S1, currently evaluated as 10 
percent disabling prior to July 31, 2006.

Entitlement to a higher initial rating for service-connected 
degenerative disc disease L5-S1, currently evaluated as 20 
percent disabling beginning July 31, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and A.R.




ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to August 
1977, and from July 1978 to September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2005 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York, 	that assigned a 10 percent 
disability rating degenerative disc disease L5-S1, after 
granting service connection for the same.  By a rating action 
dated in August 2006, the 10 percent disability rating was 
increased to 20 percent, effective from July 31, 2006.  
Jurisdiction over the matter was transferred to the St. 
Petersburg RO during the pendency of the appeal.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the St. Petersburg RO in 
July 2008; a transcript is of record. 

In April 2008, the veteran submitted additional evidence to 
the RO.  With the submission of that evidence, he waived 
initial RO consideration of this evidence.  38 C.F.R. § 
20.1304(c) (2007).  At his Travel Board hearing, the veteran 
again submitted additional evidence that had not been 
considered by the RO.  The veteran included a written waiver 
of initial RO consideration of this evidence as well.  
Consequently, the Board may proceed with the adjudication of 
this claim.  


FINDINGS OF FACT

1.  The competent medical evidence does not show that prior 
to July 31, 2006 the veteran's service-connected degenerative 
disc disease L5-S1 was manifested by forward flexion of the 
thoracolumbar spine limited to 60 degrees or less; combined 
range of motion of no more than 120 degrees; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

2.  The competent medical evidence does not show that prior 
to July 31, 2006 a physician had prescribed bed rest for the 
veteran's service-connected degenerative disc disease L5-S1. 

3.  The competent medical evidence does not show that 
beginning July 31, 2006 the veteran's service-connected 
degenerative disc disease L5-S1 was manifested by forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less or ankylosis.  

4.  The competent medical evidence does not show that at any 
time after July 31, 2006 a physician had prescribed bed rest 
for the veteran's service-connected degenerative disc disease 
L5-S1. 


CONCLUSIONS OF LAW

1.  Prior to July 31, 2006, the criteria for a rating in 
excess of 10 percent for service-connected degenerative disc 
disease L5-S1 have not been met or approximated.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59 (2007); 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2007).  

2.  Beginning July 31, 2006, the criteria for a disability 
rating in excess of 20 percent for service-connected 
degenerative disc disease L5-S1 have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59 (2007); 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007).  Prior to adjudicating a claim, the Board must ensure 
no additional notice or assistance is required.  Under the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence necessary to substantiate the 
claim.  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2007).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).    

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2007).  

As to VA's duty to notify, this appeal arises from the 
veteran's disagreement with the initial evaluation following 
the grant of service connection for degenerative disc disease 
L5-S1.  The United States Court of Appeals for the Federal 
Circuit and the United States Court of Appeals for Veterans 
Claims (Court) have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

Further, since VA's notice criteria was satisfied because the 
RO granted the veteran's claim for service connection, the 
Board also finds that VA does not run afoul of the Court's 
recent holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Board also finds that the RO has satisfied VA's duty to 
assist.  The RO has obtained the veteran's service medical 
records and VA Medical Center (VAMC) treatment records from 
VAMC Bay Pines and VAMC New York.  Records from VAMC Daytona 
Beach have also been associated with the claims file.  The 
veteran has not identified any medical records relevant to 
the claims that have not been associated with the claims 
file.  The veteran was also provided with two VA medical 
examinations of the veteran's lower back throughout the 
course of this appeal.  Reports of these examinations have 
been associated with the claims file.  The veteran has not 
made the RO or the Board aware of any other evidence relevant 
to his appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  In this regard, the Board 
notes that the veteran reports that he is currently receiving 
disability benefits from the Social Security Administration 
(SSA), and that the VA's obligation under the duty to assist 
includes obtaining records from the SSA.  38 C.F.R. § 3.159.  
However, as the disability award was based on a heart 
condition and because the only records considered by the SSA 
with respect to the veteran's back came from VA medical 
centers, the veteran's representative indicated that there 
would be no probative value in obtaining the decision and 
records from the SSA.  See Transcript at page 14.  
Accordingly, the Board will proceed with appellate review.


        Legal Criteria

Presently, the veteran's service-connected degenerative disc 
disease L5-S1 is rated as 10 percent disabling prior to July 
31, 2006, and as 20 percent disabling effective July 31, 
2006.  The veteran is contesting these rating assignments.
 
Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  When 
the initial evaluation is at issue, the Board must assess the 
entire period since the original claim was filed to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods since 
the date the original claim was filed.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Individual disabilities are 
assigned separate diagnostic codes.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7 (2007).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2007).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2007).  

All disabilities of the thoracolumbar spine are to be rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine (General Rating Formula), unless the veteran is 
service-connected for intervertebral disc syndrome.  In that 
case, the disability is evaluated under either the General 
Rating Formula or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
results in a higher rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2007).  

Under the General Rating Formula, a 20 percent rating is 
warranted if forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; or 
if the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Id.  These criteria are to be applied 
irrespective of whether there are any symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
Id.  

Under the General Rating Formula, a 40 percent rating 
requires evidence of forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, General 
Rating Formula (2007).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 20 percent rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Formula for Rating Intervertebral Disc Syndrome (2007).  A 40 
percent rating is assigned for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  Id.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome, Note (1) (2007).    

Any associated neurologic abnormalities, including, but not 
limited to bowel or bladder impairment, are to be evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, General Rating Formula, Note (1) (2007).  The Board 
notes, however, that the veteran is already service-connected 
for neurogenic claudication of both lower extremities as due 
to his degenerative disc disease L5-S1.  Thus, the Board need 
not consider whether the assign a separate neurological 
evaluation for any such disabilities.  

Analysis

The veteran described the severity of his back disability in 
a substantive appeal submitted in March 2006.  In that 
document, the veteran reported "constant pain everyday."  
The veteran also stated he could not walk up stairs, bend 
over, or walk long distances.  The veteran stated he had to 
sit down for 15 minutes before he could begin walking again.  
The veteran alleged that his disability created difficulty 
retaining employment.  

At his Travel Board hearing, he rated his current pain as 9 
out of 10 and described the pain as constant.  Regarding 
effects on his daily life, the veteran reported that his wife 
had to assist him with tying his shoes because he was unable 
to bend, and that he was unable to drive or play with his 
grandkids.  The veteran alleged that his symptoms had 
progressively worsened over time.  Regarding treatment, the 
veteran stated he took prescribed medications, such as 
Percocet, morphine, and muscle relaxants, but that his 
doctors had told him nothing more could be done for the pain.  
The veteran claimed to experienced daily episodes of pain 
that returned as soon as his medications wore off.  The 
veteran stated he needed to use a cane and described a 
history of falling from his legs giving out.  



The veteran testified that a physician had prescribed bed 
rest when went was treated in the emergency room.  At that 
time, the veteran stated, they gave him morphine and told him 
to rest.  The veteran stated he was in bed approximately two 
days a week.  

The veteran's wife, A.R., also testified at the hearing.  She 
stated that the veteran was unable to walk two and one-half 
blocks to the nearest house from theirs without stopping to 
rest.  A.R. also stated that the veteran was no longer able 
to serve as an usher at their church because he could not 
stand on his feet for so long.  

The Board first considers the severity of the veteran's 
service-connected degenerative disc disease L5-S1 for the 
period prior to July 31, 2006.  Evidence in the claims file 
pertaining to the severity of the veteran's degenerative disc 
disease L5-S1 prior to July 31, 2006 included a radiology 
report from Harlem Hospital Center, outpatient treatment 
records from VAMCs in New York and Bay Pines, and a VA 
examination report dated in January 2006.

In the January 2006 VA examination report, Dr. T.S. reported 
the following ranges of motion of the thoracolumbar spine: 
flexion to 70 degrees, extension to 15 degrees, lateral 
bending to 15 degrees bilaterally, and lateral rotation to 20 
degrees bilaterally.  These values included the extent to 
which pain limited range of motion.  The doctor also 
commented that there was no additional range of motion loss 
due to weakness, fatigue, lack of endurance, or 
incoordination following repetitive use.  The combined range 
of the thoracolumbar spine was 155 degrees.  The doctor's 
impression was L5-S1 lumbar spondylosis/scoliosis.  Dr. T.S. 
described the veteran's gait as normal and found no evidence 
of spasm.  Straight leg raising was negative.  The doctor 
stated there was no incapacitation.  The doctor also 
discussed the veteran's subjective complaints, which included 
constant pain aggravated by prolonged walking, bending, and 
lifting.  

The records from Harlem Hospital Center, VAMC New York, and 
VAMC Bay Pines confirmed the diagnosis of degenerative disc 
disease L5-S1.  The radiology report from Harlem Hospital 
Center included the results of a magnetic resonance imaging 
(MRI).  Dr. J.L. reported the veteran had moderately severe 
lumbar spondylosis, with the most severe changes being at L4-
L5.  

The General Rating Formula does not provide for a rating in 
excess of 10 percent prior to July 31, 2006.  At no time 
prior to July 31, 2006 was the veteran's range of motion of 
the thoracolumbar spine shown to be limited to 60 degrees or 
less, or that the combined range of motion of the 
thoracolumbar spine was less than 120 degrees.  The evidence 
also does not show that the veteran's service-connected 
degenerative disc disease L5-S1 was characterized by muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Instead, the veteran's gait 
was found to be normal during that time and physical 
examination failed to show evidence of spasm.  

The Formula for Rating Intervertebral Disc Syndrome also does 
not provide for a rating in excess of 10 percent for the 
period prior to July 31, 2006.  The Board has reviewed the VA 
examination report and all other medical evidence in the 
file, but finds no record of physician prescribed bed rest.  

Next, the Board considers whether the evidence supports the 
assignment of a schedular rating in excess of 20 percent for 
the period beginning July 31, 2006.  The medical evidence 
pertaining to the severity of the veteran's low back 
disability during this period included a report of a VA 
examination conducted on July 31, 2006, discharge 
instructions from the Halifax Health Medical Center, and 
outpatient treatment records from VAMC Bay Pines and VAMC 
Daytona Beach.  

In the VA examination report, Dr. G.L. discussed the 
veteran's pertinent medical history and subjective 
complaints.  According to the report, the veteran complained 
of sharp and dull pain that was constant in nature.  Standing 
and walking for prolonged periods increased the pain.  The 
veteran denied any incapacitating episodes requiring bed rest 
or hospitalization over the past year.  The veteran took 
Percocet with only minimal relief.

Dr. G.L. reported the following findings on physical 
examination.  In the thoracolumbar spine, forward flexion was 
limited to 40 degrees, extension was limited to 10 degrees 
with associated pain and spasm, sidebending was limited to 20 
degrees bilaterally, and rotation was limited to 20 degrees 
bilaterally.  The veteran's combined range of motion was 130 
degrees.  Straight leg raising was negative, but the veteran 
demonstrated bilateral lower extremity moderate spastic 
hamstrings.  X-rays taken at that time showed moderate 
narrowing of L4-L5 disc space; there was no evidence of 
fracture or dislocation.  Dr. G.L.'s x-ray impression was 
moderate lumbar degenerative disc disease.  

Dr. G.L. also noted that treadmill testing had to be 
discontinued after 45 seconds because the veteran complained 
of an increase in bilateral lower extremity radiating 
numbness, weakness of his legs, and cramping consistent with 
spinal claudication.  Re-examination of the back demonstrated 
increase in spasticity but without loss of forward flexion or 
side flexion dynamics.  Dr. G.L. also noted the veteran would 
have limited ability to ambulate and would need an orthopedic 
assistive device to do so.  

The Halifax Health Medical Center Emergency Department 
discharge instructions, dated in May 2008, showed that the 
veteran presented with muscle pain.  The examining physician 
was not able to determine the cause of this pain.  The 
veteran was instructed to "rest often," drink extra fluids, 
avoid strenuous activity, and follow-up with his primary care 
physician.  

The outpatient treatment records from VAMC Bay Pines and 
Daytona Beach included various diagnostic test results 
confirming the degenerative disc disease L5-S1.  These 
records also included notes from many episodes of care 
pertaining to the disc disease.  Most of these notes 
reflected complaints similar to what the veteran reported at 
his Travel Board hearing and at the July 2006 VA examination.  
For example, in a progress note dated in July 2008, the 
veteran reported experiencing pain "all of the time."  Any 
range of motion findings taken during the period since the 
July 2006 VA examination do not depict a greater loss of 
range of motion.  The Board finds that these records depict 
the current status of the veteran's back disability, and that 
an additional VA examination is not warranted.

Upon reviewing this evidence, the Board does not find the 
veteran's low back disability warrants a 40 percent rating 
for the period beginning July 31, 2006.  Although the VA 
examination report confirms that the veteran's service-
connected degenerative disc disease L5-S1 was characterized 
by limited range of motion and weakness on exertion, the 
evidence does not show that forward flexion of the 
thoracolumbar spine was limited to 30 degrees or less or, 
that his spine as ankylosed.  38 C.F.R. § 4.71a, General 
Rating Formula, (2007).  The discharge instructions from 
Halifax Health Medical Center and recent outpatient treatment 
records from VAMC Bay Pines and Daytona Beach were also 
negative for any findings that would support a schedular 
rating of 40 percent for the veteran's degenerative disc 
disease L5-S1 based on limited range of motion.  
 
Regarding the veteran's contention that he had been 
prescribed bed rest, the medical evidence does not support 
this.  Although the Halifax Health Medical Center Emergency 
Department discharge instructions confirmed the veteran had 
been instructed to rest often, they did not show the veteran 
had been prescribed bed rest.  Physician-prescribed bed rest 
necessarily requires that the veteran be incapacitated; the 
instructions that the veteran rest often and avoid strenuous 
activity simply do not support a finding of complete 
incapacitation.  

Extraschedular Evaluation

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected degenerative disc 
disease L5-S1 causes marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent period of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Moreover, the 
veteran has not raised such an issue.  The Board emphasizes 
that the percentage ratings assigned by the VA Schedule for 
Rating Disabilities represent the average impairment in 
earning capacity resulting from a service-connected 
disability.  38 C.F.R. § 4.1 (2007).  In the instant case, to 
the extent that the veteran's service-connected degenerative 
disc disease L5-S1 interferes with his employability, the 
currently assigned rating adequately contemplates such 
interference, and there is no evidentiary basis in the record 
for a higher rating on an extraschedular basis.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2007) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


ORDER

An initial rating in excess of 10 percent for service-
connected degenerative disc disease L5-S1, prior to July 31, 
2006, is denied.

An initial rating in excess of 20 percent for service-
connected degenerative disc disease L5-S1, beginning July 31, 
2006, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


